       Case 4:19-cv-01751-DMR Document 68 Filed 04/17/20 Page 1 of 20



1    KRONENBERGER ROSENFELD, LLP
     Karl S. Kronenberger (Bar No. 226112)
2    Jeffrey M. Rosenfeld (Bar No. 222187)
     Ruben Peña (Bar No. 328106)
3
     150 Post Street, Suite 520
4    San Francisco, CA 94108
     Telephone: (415) 955-1155
5    Facsimile: (415) 955-1158
     karl@KRInternetLaw.com
6    jeff@KRInternetLaw.com
     ruben@KRInternetLaw.com
7

8    Attorneys for Plaintiff Peter Todd

9

10

11

12

13                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF CALIFORNIA
14                                     OAKLAND DIVISION

15
     PETER TODD, an individual,                  Case No. 4:19-cv-01751-DMR
16
                   Plaintiff,
17                                               DECLARATION OF RUBEN PEÑA RE.
            v.                                   STIPULATED PROTECTIVE ORDER
18

19   ISIS AGORA LOVECRUFT, an individual,

20                 Defendant.

21

22

23

24

25

26

27

28
     Case No. 4:19-cv-01751-DMR                     DECL. OF R. PEÑA RE. STIPULATED
                                                    PROTECTIVE ORDER
       Case 4:19-cv-01751-DMR Document 68 Filed 04/17/20 Page 2 of 20



1    I, Ruben Peña, declare as follows:
2           1.       I am an attorney admitted to practice in the State of California and the United
3    States District Court for the Northern District of California. I am an associate of the law firm
4    Kronenberger Rosenfeld, LLP, counsel of record for Plaintiff Peter Todd in the above-
5    referenced action. Unless otherwise stated, I have personal knowledge of the matters set
6    forth herein.
7           2.       The [Proposed] Stipulated Protective Order For Standard Litigation
8    submitted by the parties and filed concurrently herewith [D.E No. 67] is identical to the
9    Northern District of California’s model Stipulated Protective Order For Standard Litigation,
10   except for the addition of case-identifying information, and the following modification:
11               a. Paragraph 7.2(b) has been modified as follows:
12                       i. The sentence “the officers, directors, and employees (including
13                          House counsel) of the Receiving Party to whom disclosure is
14                          reasonably necessary for this litigation and who have signed the
15                          ‘Acknowledgment and Agreement to Be Bound’ (Exhibit A),” has been
16                          modified to read: ”the Receiving Party, officers, directors, and
17                          employees (including House counsel) of the Receiving Party to whom
18                          disclosure is reasonably necessary for this litigation and who have
19                          signed the ‘Acknowledgment and Agreement to Be Bound’ (Exhibit
20                          A).”
21   A redline version comparing the proposed protective order with a model order is attached
22   hereto as Exhibit A.
23          I declare under penalty of perjury under the laws of the United States of America
24   that the foregoing is true and correct and that this Declaration was executed on April 17,
25   2020, in San Francisco, California.
26
                                                                      s/ Ruben Peña
27
                                                                        Ruben Peña
28
     Case No. 4:19-cv-01751-DMR                             DECL. OF R. PEÑA RE. STIPULATED
                                                    1       PROTECTIVE ORDER
Case 4:19-cv-01751-DMR Document 68 Filed 04/17/20 Page 3 of 20




                    Exhibit A
                    Case 4:19-cv-01751-DMR Document 68 Filed 04/17/20 Page 4 of 20




 1                                                                                            Style Definition: Normal: Line spacing: Exactly 12 pt
 2    KRONENBERGER ROSENFELD, LLP
                                                                                              Style Definition: Heading 1: Font: (Default) Arial, 14 pt,
 3    Karl S. Kronenberger (Bar No. 226112)                                                   Bold, No underline, Not All caps, Kern at 14 pt, Space After: 3
 4    Jeffrey M. Rosenfeld (Bar No. 222187)                                                   pt, Line spacing: single, Numbered + Level: 1 + Numbering
 5    Ruben Peña (Bar No. 328106)                                                             Style: A, B, C, … + Start at: 1 + Alignment: Left + Aligned at:
                                                                                               0.44" + Tab after: 0.94" + Indent at: 0.94", Widow/Orphan
 6    150 Post Street, Suite 520                                                              control, Don't keep lines together
 71   San Francisco, CA 94108                                                                 Style Definition: Heading 2: Font: +Headings (Cambria), 13
 8
 92   Telephone: (415) 955-1155                                                               pt, Font color: Accent 1, Indent: First line: 0", Space Before:
                                                                                              2 pt, Line spacing: Exactly 12 pt, Keep with next, Keep lines
10    Facsimile: (415) 955-1158                                                               together, Tab stops: Not at 0.5"
113   karl@KRInternetLaw.com                                                                  Style Definition: Heading 3: Font: (Default) Arial, 13 pt,
12    jeff@KRInternetLaw.com                                                                  Bold, Indent: First line: 0", Space Before: 12 pt, After: 3 pt,
134   ruben@KRInternetLaw.com                                                                 Line spacing: Exactly 12 pt, Keep with next
14                                                                                            Style Definition                                          ... [3]
155   Attorneys for Plaintiff Peter Todd                                                      Style Definition: Heading 5
16
176                                                                                           Style Definition: Heading 6
18    Ben Rosenfeld (SBN 203845)                                                              Style Definition: Heading 7
197   ATTORNEY AT LAW                                                                         Style Definition: Heading 8
20    3330 Geary Blvd., 3rd Floor East                                                        Style Definition: Heading 9
218
22    San Francisco, CA 94118                                                                 Style Definition                                          ... [2]
239   Tel: (415) 285-8091                                                                     Style Definition: Footnote Text: Space After: 6 pt
24    Fax: (415) 285-8092                                                                     Style Definition                                          ... [1]
 10
25    ben.rosenfeld@comcast.net                                                               Style Definition: Page Number
26
 11
27                                                                                            Style Definition: Balloon Text: Line spacing: Exactly 12 pt
      Attorney for Defendant Isis Agora Lovecruft
28                                                                                            Style Definition: Block Quote
 12                                                                                           Style Definition: OrderType
                                    UNITED STATES DISTRICT COURT                              Style Definition: TOC 1
13
                                   NORTHERN DISTRICT OF CALIFORNIA                            Style Definition: TOC Heading: All caps
14                                        OAKLAND DIVISION
                                                                                              Style Definition: Table of Authorities
                                                                                              Style Definition: TOA Heading
15
                                                                                              Style Definition: HTML Address
                                     Plaintiff,   Case No.
16                                                                                            Style Definition: Party ECF Fields
               v.
                                                  STIPULATED PROTECTIVE ORDER FOR             Style Definition: Closing
17                                                STANDARD LITIGATION                         Style Definition: Signature Line

18                                   Defendant.                                               Style Definition: Judges Info
                                                                                              Style Definition: ECF Case Number
19                                                                                            Style Definition: Pleading Caption
                                                                                              Style Definition: Normal-Indent
20
      PETER TODD, an individual,                    Case No. 4:19-cv-01751-DMR                Formatted: Font: Arial, Bold
21                                                                                            Formatted: Centered, Right: 0", Space Before: 6 pt
                      Plaintiff,                                                              Formatted: Centered, Left, Right: 0"
22                                                  STIPULATED PROTECTIVE ORDER FOR
                                                                                              Formatted: Font: Arial
             v.                                     STANDARD LITIGATION
23                                                                                            Formatted: Right: 0", Line spacing: Exactly 24 pt
                                                                                              Formatted Table
24    ISIS AGORA LOVECRUFT, an
      individual,                                                                             Formatted: Font: Arial
                                                                                              Formatted: Single Spacing, Right: 0.1"
25
                      Defendant.
26                                                                                            Formatted: Normal
      Case No. 4:19-cv-01751-DMR                               STIPULATED PROTECTIIVE ORDER
27

28
                 Case 4:19-cv-01751-DMR Document 68 Filed 04/17/20 Page 5 of 20




 1                                                                           Formatted: Font: Arial
 2                                                                           Formatted: Right: 0.13"
 3
 4
 5
 6
 71
 8
 92
10
113
12
134
14
155
16
176
18
197
20
218
22
239
24
 10
25
26
 11
27
28
 12

13
14
15

16
17
18

19
20
21

22
23
24

25
26                                                                           Formatted: Normal
      Case No. 4:19-cv-01751-DMR              STIPULATED PROTECTIIVE ORDER
27

28
                                                 Case 4:19-cv-01751-DMR Document 68 Filed 04/17/20 Page 6 of 20




                                   1                                                                                                     Formatted: Font: Arial, Bold
                                   2   1.     PURPOSES AND LIMITATIONS
                                                                                                                                         Formatted: Justified, Line spacing: Exactly 24 pt
                                   3
                                   4          Disclosure and discovery activity in this action are likely to involve production of       Formatted: Left: 1.42", Right: 0.58", Top: -0.81", Bottom:
                                                                                                                                         0.75", Header distance from edge: 0.3", Footer distance from
                                   5                                                                                                     edge: 0.2"
                                   6   confidential, proprietary, or private information for which special protection from public
                                          1                                                                                              Formatted: Font: Arial
                                   7
                                   8   disclosure and from use for any purpose other than prosecuting this litigation may be             Formatted: Normal, Justified, Indent: First line: 0.5", Line
                                   9      2                                                                                              spacing: Exactly 24 pt

                                  10   warranted. Accordingly, the parties hereby stipulate to and petition the court to enter the
                                  11      3
                                  12   following Stipulated Protective Order. The parties acknowledge that this Order does not
                                  13      4
                                  14   confer blanket protections on all disclosures or responses to discovery and that the
                                  15      5
                                  16   protection it affords from public disclosure and use extends only to the limited information
                                  17      6
                                  18   or items that are entitled to confidential treatment under the applicable legal principles. The
                                  19      7
                                  20   parties further acknowledge, as set forth in Section 12.3, below, that this Stipulated
                                  21      8
                                  22   Protective Order does not entitle them to file confidential information under seal; Civil Local
                                  23      9
                                  24   Rule 79-5 sets forth the procedures that must be followed and the standards that will be
Northern District of California




                                        10
 United States District Court




                                  25
                                  26   applied when a party seeks permission from the court to file material under seal.
                                  27    11                                                                                               Formatted: Font: 12 pt
                                  28   2.       DEFINITIONS
                                                                                                                                         Formatted: Justified, Line spacing: Exactly 24 pt
                                        12
                                                2.1   Challenging Party: a Party or Non-Party that challenges the designation of         Formatted: Font: Arial, Bold
                                        13                                                                                               Formatted: Default Paragraph Font, Underline, All caps
                                       information or items under this Order.                                                            Formatted: Font: Arial
                                        14
                                                                                                                                         Formatted: Justified, Indent: First line: 0.5", Line spacing:
                                                2.2   “CONFIDENTIAL” Information or Items: information (regardless of how it is          Exactly 24 pt
                                        15
                                                                                                                                         Formatted: Font: Arial, 12 pt, Font color: Auto
                                       generated, stored, or maintained) or tangible things that qualify for protection under Federal
                                        16                                                                                               Formatted: Normal, Justified, Level 2, Indent: First line:
                                       Rule of Civil Procedure 26(c).                                                                    0.5", Line spacing: Exactly 24 pt, Tab stops: 0.5", Left
                                        17                                                                                               Formatted: Font: Arial, 12 pt, Font color: Auto
                                                2.3   Counsel (without qualifier): Outside Counsel of Record and House Counsel           Formatted: Font: Arial
                                        18
                                                                                                                                         Formatted: Font: Arial, 12 pt, Font color: Auto
                                       (as well as their support staff).
                                        19                                                                                               Formatted: Font: Arial
                                                2.4   Designating Party: a Party or Non-Party that designates information or items       Formatted: Font: Arial, 12 pt, Font color: Auto
                                        20                                                                                               Formatted: Font: Arial
                                       that it produces in disclosures or in responses to discovery as “CONFIDENTIAL.”
                                        21                                                                                               Formatted: Font: Arial, 12 pt, Font color: Auto
                                                2.5   Disclosure or Discovery Material: all items or information, regardless of the
                                        22
                                       medium or manner in which it is generated, stored, or maintained (including, among other
                                        23
                                       things, testimony, transcripts, and tangible things), that are produced or generated in
                                        24                                                                                               Formatted: Font: Arial
                                       disclosures or responses to discovery in this matter.
                                        25                                                                                               Formatted: Font: Arial, 12 pt, Font color: Auto
                                                2.6   Expert: a person with specialized knowledge or experience in a matter
                                        26                                                                                               Formatted: Font: Arial
                                       Case No. 4:19-cv-01751-DMR                          PLAINTIFF’S REPLY ISO MOT. TO
                                        27                                                 AUTHORIZE ALTERNATIVE SERVICE

                                        28
                   Case 4:19-cv-01751-DMR Document 68 Filed 04/17/20 Page 7 of 20




 1
 2    pertinent to the litigation who has been retained by a Party or its counsel to serve as an
 3                                                                                                     Formatted: Font: Arial
 4    expert witness or as a consultant in this action.
 5                                                                                                     Formatted: Font: Arial, 12 pt, Font color: Auto
 6           2.7     House Counsel: attorneys who are employees of a party to this action. House
 71                                                                                                    Formatted: Font: Arial
 8    Counsel does not include Outside Counsel of Record or any other outside counsel.
 92                                                                                                    Formatted: Font: Arial, 12 pt, Font color: Auto
10           2.8     Non-Party: any natural person, partnership, corporation, association, or other
113                                                                                                    Formatted: Font: Arial
12    legal entity not named as a Party to this action.
134                                                                                                    Formatted: Font: Arial, 12 pt, Font color: Auto
14           2.9     Outside Counsel of Record: attorneys who are not employees of a party to
155
16    this action but are retained to represent or advise a party to this action and have appeared
176
18    in this action on behalf of that party or are affiliated with a law firm which has appeared on
197                                                                                                    Formatted: Font: Arial
20    behalf of that party.
218                                                                                                    Formatted: Font: Arial, 12 pt, Font color: Auto
22           2.10    Party:      any party to this action, including all of its officers, directors,
239
24    employees, consultants, retained experts, and Outside Counsel of Record (and their
 10
25                                                                                                     Formatted: Font: Arial
26    support staffs).
 11
27                                                                                                     Formatted: Font: Arial, 12 pt, Font color: Auto
28           2.11    Producing Party: a Party or Non-Party that produces Disclosure or Discovery
 12                                                                                                    Formatted: Font: Arial
      Material in this action.
13                                                                                                     Formatted: Font: Arial, 12 pt, Font color: Auto
             2.12    Professional Vendors:       persons or entities that provide litigation support
14
      services (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations,
15
      and organizing, storing, or retrieving data in any form or medium) and their employees and
16                                                                                                     Formatted: Font: Arial
      subcontractors.
17                                                                                                     Formatted: Font: Arial, 12 pt, Font color: Auto
             2.13    Protected Material: any Disclosure or Discovery Material that is designated
18                                                                                                     Formatted: Font: Arial
      as “CONFIDENTIAL.”
19                                                                                                     Formatted: Font: Arial, 12 pt, Font color: Auto
             2.14    Receiving Party: a Party that receives Disclosure or Discovery Material from
20                                                                                                     Formatted: Font: Arial
      a Producing Party.
21                                                                                                     Formatted: Font: Arial, Bold
      3.     SCOPE                                                                                     Formatted: Justified, Line spacing: Exactly 24 pt
22                                                                                                     Formatted: Default Paragraph Font, Underline, All caps
             The protections conferred by this Stipulation and Order cover not only Protected          Formatted: Font: Arial, Bold
23
      Material (as defined above), but also (1) any information copied or extracted from Protected     Formatted: Font: Arial
24                                                                                                     Formatted: Normal, Justified, Indent: First line: 0.5", Line
      Material; (2) all copies, excerpts, summaries, or compilations of Protected Material; and (3)    spacing: Exactly 24 pt
25                                                                                                     Formatted: Normal, Left
      any testimony, conversations, or presentations by Parties or their Counsel that might reveal     Formatted: Normal
26                                                   2
      Case No. 4:19-cv-01751-DMR                                   STIPULATED PROTECTIIVE ORDER
                                                     2
27

28
                   Case 4:19-cv-01751-DMR Document 68 Filed 04/17/20 Page 8 of 20




 1
 2    Protected Material. However, the protections conferred by this Stipulation and Order do not
 3
 4    cover the following information: (a) any information that is in the public domain at the time
 5
 6    of disclosure to a Receiving Party or becomes part of the public domain after its disclosure
 71
 8    to a Receiving Party as a result of publication not involving a violation of this Order, including
 92
10    becoming part of the public record through trial or otherwise; and (b) any information known
113
12    to the Receiving Party prior to the disclosure or obtained by the Receiving Party after the
134
14    disclosure from a source who obtained the information lawfully and under no obligation of
155
16    confidentiality to the Designating Party. Any use of Protected Material at trial shall be
176
18    governed by a separate agreement or order.
197                                                                                                         Formatted: Font: Arial, Bold
20    4.     DURATION
                                                                                                            Formatted: Default Paragraph Font, Underline, All caps
218
22           Even after final disposition of this litigation, the confidentiality obligations imposed by    Formatted: Justified, Line spacing: Exactly 24 pt

239                                                                                                         Formatted: Font: Arial, Bold
24    this Order shall remain in effect until a Designating Party agrees otherwise in writing or a          Formatted: Font: Arial
 10
25                                                                                                          Formatted: Normal, Justified, Indent: First line: 0.5", Line
26    court order otherwise directs. Final disposition shall be deemed to be the later of (1)               spacing: Exactly 24 pt
 11
27
28    dismissal of all claims and defenses in this action, with or without prejudice; and (2) final
 12
      judgment herein after the completion and exhaustion of all appeals, rehearings, remands,
13
      trials, or reviews of this action, including the time limits for filing any motions or applications
14
      for extension of time pursuant to applicable law.
15                                                                                                          Formatted: Font: 12 pt
      5.     DESIGNATING PROTECTED MATERIAL
                                                                                                            Formatted: Justified, Line spacing: Exactly 24 pt
16
             5.1     Exercise of Restraint and Care in Designating Material for Protection. Each            Formatted: Font: Arial, Bold
17                                                                                                          Formatted: Default Paragraph Font, Underline, All caps
      Party or Non-Party that designates information or items for protection under this Order must          Formatted: Font: Arial, 12 pt, Font color: Auto
18
                                                                                                            Formatted: Normal, Justified, Level 2, Indent: First line:
      take care to limit any such designation to specific material that qualifies under the                 0.5", Line spacing: Exactly 24 pt, Tab stops: 0.5", Left
19
      appropriate standards. The Designating Party must designate for protection only those
20
      parts of material, documents, items, or oral or written communications that qualify – so that
21
      other portions of the material, documents, items, or communications for which protection is
22                                                                                                          Formatted: Font: Arial
      not warranted are not swept unjustifiably within the ambit of this Order.
23
             Mass, indiscriminate, or routinized designations are prohibited. Designations that are
24
      shown to be clearly unjustified or that have been made for an improper purpose (e.g., to
25                                                                                                          Formatted: Normal, Left
      unnecessarily encumber or retard the case development process or to impose unnecessary                Formatted: Normal
26                                                   3
      Case No. 4:19-cv-01751-DMR                                     STIPULATED PROTECTIIVE ORDER
                                                     3
27

28
                   Case 4:19-cv-01751-DMR Document 68 Filed 04/17/20 Page 9 of 20




 1
 2    expenses and burdens on other parties) expose the Designating Party to sanctions.
 3                                                                                                         Formatted: Justified, Line spacing: Exactly 24 pt
 4           If it comes to a Designating Party’s attention that information or items that it
                                                                                                           Formatted: Font: Arial
 5
 6    designated for protection do not qualify for protection, that Designating Party must promptly
 71
 8    notify all other Parties that it is withdrawing the mistaken designation.
 92                                                                                                        Formatted: Font: Arial, 12 pt, Font color: Auto
10           5.2      Manner and Timing of Designations. Except as otherwise provided in this
                                                                                                           Formatted: Normal, Justified, Level 2, Indent: First line:
113                                                                                                        0.5", Line spacing: Exactly 24 pt, Tab stops: 0.5", Left
12    Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or
134
14    ordered, Disclosure or Discovery Material that qualifies for protection under this Order must
155                                                                                                        Formatted: Font: Arial
16    be clearly so designated before the material is disclosed or produced.
176                                                                                                        Formatted: Normal, Justified, Indent: First line: 0.5", Line
18           Designation in conformity with this Order requires:                                           spacing: Exactly 24 pt
197                                                                                                        Formatted: Font: 12 pt, Not Bold
20                 (a) for information in documentary form (e.g., paper or electronic documents, but
                                                                                                           Formatted: Normal, Justified, Level 3, Indent: First line:
218                                                                                                        0.75", Line spacing: Exactly 24 pt
22    excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing
239
24    Party affix the legend “CONFIDENTIAL” to each page that contains protected material. If
 10
25
26    only a portion or portions of the material on a page qualifies for protection, the Producing
 11
27
28    Party also must clearly identify the protected portion(s) (e.g., by making appropriate
 12
      markings in the margins).
13                                                                                                         Formatted: Justified, Line spacing: Exactly 24 pt
             A Party or Non-Party that makes original documents or materials available for
                                                                                                           Formatted: Font: Arial
14
      inspection need not designate them for protection until after the inspecting Party has
15
      indicated which material it would like copied and produced. During the inspection and before
16
      the designation, all of the material made available for inspection shall be deemed
17
      “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants copied
18
      and produced, the Producing Party must determine which documents, or portions thereof,
19
      qualify for protection under this Order. Then, before producing the specified documents, the
20
      Producing Party must affix the “CONFIDENTIAL” legend to each page that contains
21
      Protected Material. If only a portion or portions of the material on a page qualifies for
22
      protection, the Producing Party also must clearly identify the protected portion(s) (e.g., by
23
      making appropriate markings in the margins).                                                         Formatted: Font: 12 pt, Not Bold
24                                                                                                         Formatted: Normal, Justified, Level 3, Indent: First line:
                   (b) for testimony given in deposition or in other pretrial or trial proceedings, that   0.75", Line spacing: Exactly 24 pt
25                                                                                                         Formatted: Normal, Left
      the Designating Party identify on the record, before the close of the deposition, hearing, or        Formatted: Normal
26                                                    4
      Case No. 4:19-cv-01751-DMR                                     STIPULATED PROTECTIIVE ORDER
                                                      4
27

28
                Case 4:19-cv-01751-DMR Document 68 Filed 04/17/20 Page 10 of 20




 1
 2    other proceeding, all protected testimony.
 3                                                                                                     Formatted: Font: 12 pt, Not Bold
 4                 (c) for information produced in some form other than documentary and for any
 5
 6    other tangible items, that the Producing Party affix in a prominent place on the exterior of
 71
 8    the container or containers in which the information or item is stored the legend
 92
10    “CONFIDENTIAL.” If only a portion or portions of the information or item warrant protection,
113
12    the Producing Party, to the extent practicable, shall identify the protected portion(s).
134                                                                                                    Formatted: Font: Arial, 12 pt, Font color: Auto
14           5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent failure
155
16    to designate qualified information or items does not, standing alone, waive the Designating
176
18    Party’s right to secure protection under this Order for such material. Upon timely correction
197
20    of a designation, the Receiving Party must make reasonable efforts to assure that the
218                                                                                                    Formatted: Font: Arial
22    material is treated in accordance with the provisions of this Order.
239                                                                                                    Formatted: Font: Arial, Bold
24    6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
                                                                                                       Formatted: Default Paragraph Font, Underline, All caps
 10
25
26           6.1      Timing of Challenges. Any Party or Non-Party may challenge a designation         Formatted: Font: Arial, Bold
 11
27                                                                                                     Formatted: Justified, Line spacing: Exactly 24 pt
28    of confidentiality at any time. Unless a prompt challenge to a Designating Party’s               Formatted: Font: Arial, 12 pt, Font color: Auto
 12
                                                                                                       Formatted: Normal, Justified, Level 2, Indent: First line:
      confidentiality designation is necessary to avoid foreseeable, substantial unfairness,           0.5", Line spacing: Exactly 24 pt, Tab stops: 0.5", Left
13
      unnecessary economic burdens, or a significant disruption or delay of the litigation, a Party
14
      does not waive its right to challenge a confidentiality designation by electing not to mount a
15                                                                                                     Formatted: Font: Arial
      challenge promptly after the original designation is disclosed.
16                                                                                                     Formatted: Font: Arial, 12 pt, Font color: Auto
             6.2      Meet and Confer. The Challenging Party shall initiate the dispute resolution
17
      process by providing written notice of each designation it is challenging and describing the
18
      basis for each challenge. To avoid ambiguity as to whether a challenge has been made,
19
      the written notice must recite that the challenge to confidentiality is being made in
20
      accordance with this specific paragraph of the Protective Order. The parties shall attempt
21
      to resolve each challenge in good faith and must begin the process by conferring directly
22
      (in voice to voice dialogue; other forms of communication are not sufficient) within 14 days
23
      of the date of service of notice. In conferring, the Challenging Party must explain the basis
24
      for its belief that the confidentiality designation was not proper and must give the
25                                                                                                     Formatted: Normal, Left
      Designating Party an opportunity to review the designated material, to reconsider the            Formatted: Normal
26                                                  5
      Case No. 4:19-cv-01751-DMR                                  STIPULATED PROTECTIIVE ORDER
                                                    5
27

28
                Case 4:19-cv-01751-DMR Document 68 Filed 04/17/20 Page 11 of 20




 1
 2    circumstances, and, if no change in designation is offered, to explain the basis for the
 3
 4    chosen designation. A Challenging Party may proceed to the next stage of the challenge
 5                                                                                                        Formatted: Font: Arial, 12 pt, Font color: Auto
 6    process only if it has engaged in this meet -and -confer process first or establishes that the
                                                                                                          Formatted: Font: Arial, 12 pt, Font color: Auto
 71
 8    Designating Party is unwilling to participate in the meet -and -confer process in a timely          Formatted: Font: Arial, 12 pt, Font color: Auto

 92                                                                                                       Formatted: Font: Arial, 12 pt, Font color: Auto
10    manner.                                                                                             Formatted: Font: Arial
113                                                                                                       Formatted: Normal, Justified, Indent: First line: 0.5", Line
12           6.3    Judicial Intervention. If the Parties cannot resolve a challenge without court        spacing: Exactly 24 pt
134
14    intervention, the Designating Party shall file and serve a motion to retain confidentiality
155
16    under Civil Local Rule 7 (and in compliance with Civil Local Rule 79-5, if applicable) within
176
18    21 days of the initial notice of challenge or within 14 days of the parties agreeing that the
197
20    meet and confer process will not resolve their dispute, whichever is earlier. Each such
218
22    motion must be accompanied by a competent declaration affirming that the movant has
239                                                                                                       Formatted: Font: Arial
24    complied with the meet -and -confer requirements imposed in the preceding paragraph.
                                                                                                          Formatted: Font: Arial
 10
25
26    Failure by the Designating Party to make such a motion including the required declaration
 11
27
28    within 21 days (or 14 days, if applicable) shall automatically waive the confidentiality
 12
      designation for each challenged designation. In addition, the Challenging Party may file a
13
      motion challenging a confidentiality designation at any time if there is good cause for doing
14
      so, including a challenge to the designation of a deposition transcript or any portions thereof.
15
      Any motion brought pursuant to this provision must be accompanied by a competent
16                                                                                                        Formatted: Font: Arial
      declaration affirming that the movant has complied with the meet -and -confer requirements
                                                                                                          Formatted: Font: Arial
17
      imposed by the preceding paragraph.
18                                                                                                        Formatted: Font: Arial, 12 pt, Font color: Auto
             The burden of persuasion in any such challenge proceeding shall be on the
                                                                                                          Formatted: Normal, Justified, Level 2, Indent: First line:
19                                                                                                        0.5", Line spacing: Exactly 24 pt, Tab stops: 0.5", Left
      Designating Party. Frivolous challenges, and those made for an improper purpose (e.g., to
20
      harass or impose unnecessary expenses and burdens on other parties) may expose the
21
      Challenging Party to sanctions. Unless the Designating Party has waived the confidentiality
22
      designation by failing to file a motion to retain confidentiality as described above, all parties
23
      shall continue to afford the material in question the level of protection to which it is entitled
24                                                                                                        Formatted: Font: Arial
      under the Producing Party’s designation until the court rules on the challenge.
25                                                                                                        Formatted: Normal, Left
      //                                                                                                  Formatted: Normal
26                                                  6
      Case No. 4:19-cv-01751-DMR                                   STIPULATED PROTECTIIVE ORDER
                                                    6
27

28
                Case 4:19-cv-01751-DMR Document 68 Filed 04/17/20 Page 12 of 20




 1                                                                                                     Formatted: Font: Arial, Bold
 2    7.     ACCESS TO AND USE OF PROTECTED MATERIAL
                                                                                                       Formatted: Default Paragraph Font, Underline, All caps
 3
 4           7.1      Basic Principles. A Receiving Party may use Protected Material that is           Formatted: Justified, Line spacing: Exactly 24 pt

 5                                                                                                     Formatted: Font: Arial, Bold
 6    disclosed or produced by another Party or by a Non-Party in connection with this case only       Formatted: Font: Arial, 12 pt, Font color: Auto
 71                                                                                                    Formatted: Normal, Justified, Level 2, Indent: First line:
 8    for prosecuting, defending, or attempting to settle this litigation. Such Protected Material     0.5", Line spacing: Exactly 24 pt, Tab stops: 0.5", Left
 92
10    may be disclosed only to the categories of persons and under the conditions described in
113
12    this Order. When the litigation has been terminated, a Receiving Party must comply with
134                                                                                                    Formatted: Font: Arial
14    the provisions of section 13 below (FINAL DISPOSITION).
155                                                                                                    Formatted: Font: Arial, 12 pt, Font color: Auto
16           Protected Material must be stored and maintained by a Receiving Party at a location
176
18    and in a secure manner that ensures that access is limited to the persons authorized under
197                                                                                                    Formatted: Font: Arial
20    this Order.
218                                                                                                    Formatted: Font: Arial, 12 pt, Font color: Auto
22           7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
239
24    ordered by the court or permitted in writing by the Designating Party, a Receiving Party may
 10
25                                                                                                     Formatted: Font: Arial
26    disclose any information or item designated “CONFIDENTIAL” only to:
 11
27                                                                                                     Formatted: Font: 12 pt, Not Bold
28                 (a) the Receiving Party’s Outside Counsel of Record in this action, as well as
 12
      employees of said Outside Counsel of Record to whom it is reasonably necessary to
13
      disclose the information for this litigation and who have signed the “Acknowledgment and
14
      Agreement to Be Bound” that is attached hereto as Exhibit A;
15                                                                                                     Formatted: Font: 12 pt, Not Bold
                   (b) the Receiving Party, officers, directors, and employees (including House
                                                                                                       Formatted: Font: 12 pt, Not Bold
16
      Counsel) of the Receiving Party to whom disclosure is reasonably necessary for this
17
      litigation and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit
18
      A);
19                                                                                                     Formatted: Font: 12 pt, Not Bold
                   (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure
20
      is reasonably necessary for this litigation and who have signed the “Acknowledgment and
21
      Agreement to Be Bound” (Exhibit A);
22                                                                                                     Formatted: Font: 12 pt, Not Bold
                   (d) the court and its personnel;
23                                                                                                     Formatted: Font: 12 pt, Not Bold
                   (e) court reporters and their staff, professional jury or trial consultants, mock
24
      jurors, and Professional Vendors to whom disclosure is reasonably necessary for this
25                                                                                                     Formatted: Normal, Left
      litigation and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit           Formatted: Normal
26                                                    7
      Case No. 4:19-cv-01751-DMR                                   STIPULATED PROTECTIIVE ORDER
                                                      7
27

28
                Case 4:19-cv-01751-DMR Document 68 Filed 04/17/20 Page 13 of 20




 1
 2    A);
 3                                                                                                       Formatted: Font: 12 pt, Not Bold
 4               (f)   during their depositions, witnesses in the action to whom disclosure is
 5
 6    reasonably necessary and who have signed the “Acknowledgment and Agreement to Be
 71
 8    Bound” (Exhibit A), unless otherwise agreed by the Designating Party or ordered by the
 92
10    court. Pages of transcribed deposition testimony or exhibits to depositions that reveal
113
12    Protected Material must be separately bound by the court reporter and may not be disclosed
134
14    to anyone except as permitted under this Stipulated Protective Order.;
155                                                                                                      Formatted: Font: 12 pt, Not Bold
16               (g)   the author or recipient of a document containing the information or a
176
18    custodian or other person who otherwise possessed or knew the information.
197                                                                                                      Formatted: Font: Arial, Bold
20    8.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER
                                                                                                         Formatted: Default Paragraph Font, Underline, All caps
218
22           LITIGATION                                                                                  Formatted: Justified, Line spacing: Exactly 24 pt

239                                                                                                      Formatted: Font: Arial, Bold
24           If a Party is served with a subpoena or a court order issued in other litigation that       Formatted: Font: Arial, 12 pt, Font color: Auto
 10
25                                                                                                       Formatted: Normal, Justified, Level 2, Indent: First line:
26    compels disclosure of any information or items designated in this action as                        0.5", Line spacing: Exactly 24 pt, Tab stops: 0.5", Left
 11
27                                                                                                       Formatted: Font: Arial
28    “CONFIDENTIAL,” that Party must:
 12                                                                                                      Formatted: Font: 12 pt, Not Bold
                 (a) promptly notify in writing the Designating Party. Such notification shall include
13
      a copy of the subpoena or court order;
14                                                                                                       Formatted: Font: 12 pt, Not Bold
                 (b) promptly notify in writing the party who caused the subpoena or order to issue
15
      in the other litigation that some or all of the material covered by the subpoena or order is
16
      subject to this Protective Order. Such notification shall include a copy of this Stipulated
17
      Protective Order; and
18                                                                                                       Formatted: Font: 12 pt, Not Bold
                 (c) cooperate with respect to all reasonable procedures sought to be pursued by
19
      the Designating Party whose Protected Material may be affected.
20                                                                                                       Formatted: Font: Arial, 12 pt, Font color: Auto
             If the Designating Party timely seeks a protective order, the Party served with the
21
      subpoena or court order shall not produce any information designated in this action as
22
      “CONFIDENTIAL” before a determination by the court from which the subpoena or order
23
      issued, unless the Party has obtained the Designating Party’s permission. The Designating
24
      Party shall bear the burden and expense of seeking protection in that court of its confidential
25                                                                                                       Formatted: Normal, Left
      material – and nothing in these provisions should be construed as authorizing or                   Formatted: Normal
26                                                  8
      Case No. 4:19-cv-01751-DMR                                   STIPULATED PROTECTIIVE ORDER
                                                    8
27

28
                Case 4:19-cv-01751-DMR Document 68 Filed 04/17/20 Page 14 of 20




 1                                                                                                        Formatted: Font: Arial
 2    encouraging a Receiving Party in this action to disobey a lawful directive from another court.
 3                                                                                                        Formatted: Font: Arial, Bold
 4    9.       A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN THIS
                                                                                                          Formatted: Justified, Line spacing: Exactly 24 pt
 5
 6             LITIGATION                                                                                 Formatted: Default Paragraph Font, Underline, All caps

 71                                                                                                       Formatted: Font: Arial, Bold
 8               (a) The terms of this Order are applicable to information produced by a Non-             Formatted: Font: 12 pt, Not Bold
 92                                                                                                       Formatted: Normal, Justified, Level 3, Indent: First line:
10    Party in this action and designated as “CONFIDENTIAL.” Such information produced by                 0.75", Line spacing: Exactly 24 pt
113
12    Non-Parties in connection with this litigation is protected by the remedies and relief provided
134
14    by this Order. Nothing in these provisions should be construed as prohibiting a Non-Party
155
16    from seeking additional protections.
176                                                                                                       Formatted: Font: 12 pt, Not Bold
18               (b) In the event that a Party is required, by a valid discovery request, to produce
197
20    a Non-Party’s confidential information in its possession, and the Party is subject to an
218
22    agreement with the Non-Party not to produce the Non-Party’s confidential information, then
239
24    the Party shall:
 10
25                                                                                                        Formatted: Font: (Default) Arial, Not Italic, Font color: Auto
26                  (1) promptly notify in writing the Requesting Party and the Non-Party that
 11
27
28    some or all of the information requested is subject to a confidentiality agreement with a Non-
 12                                                                                                       Formatted: Font: Arial
      Party;
13                                                                                                        Formatted: Font: (Default) Arial, Not Italic, Font color: Auto
                    (2) promptly provide the Non-Party with a copy of the Stipulated Protective
14
      Order in this litigation, the relevant discovery request(s), and a reasonably specific
15                                                                                                        Formatted: Font: Arial
      description of the information requested; and
16                                                                                                        Formatted: Font: (Default) Arial, Not Italic, Font color: Auto
                    (3) make the information requested available for inspection by the Non-Party.
                                                                                                          Formatted: Font: Arial
17
                 (c) If the Non-Party fails to object or seek a protective order from this court within   Formatted: Font: 12 pt, Not Bold
18
      14 days of receiving the notice and accompanying information, the Receiving Party may
19
      produce the Non-Party’s confidential information responsive to the discovery request. If the
20
      Non-Party timely seeks a protective order, the Receiving Party shall not produce any
21
      information in its possession or control that is subject to the confidentiality agreement with
22
      the Non-Party before a determination by the court. Absent a court order to the contrary, the
23
      Non-Party shall bear the burden and expense of seeking protection in this court of its
24
      Protected Material.
25                                                                                                        Formatted: Normal, Left
      //                                                                                                  Formatted: Normal
26                                                  9
      Case No. 4:19-cv-01751-DMR                                   STIPULATED PROTECTIIVE ORDER
                                                    9
27

28
                Case 4:19-cv-01751-DMR Document 68 Filed 04/17/20 Page 15 of 20




 1                                                                                                       Formatted: Font: Arial, Bold
 2    10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                                                                                                         Formatted: Justified, Line spacing: Exactly 24 pt
 3
 4           If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed            Formatted: Default Paragraph Font, Underline, All caps

 5                                                                                                       Formatted: Font: Arial, Bold
 6    Protected Material to any person or in any circumstance not authorized under this Stipulated       Formatted: Font: Arial, 12 pt, Font color: Auto
 71                                                                                                      Formatted: Normal, Justified, Level 2, Indent: First line:
 8    Protective Order, the Receiving Party must immediately (a) notify in writing the Designating       0.5", Line spacing: Exactly 24 pt, Tab stops: 0.5", Left
 92
10    Party of the unauthorized disclosures, (b) use its best efforts to retrieve all unauthorized
113
12    copies of the Protected Material, (c) inform the person or persons to whom unauthorized
134
14    disclosures were made of all the terms of this Order, and (d) request such person or persons
155
16    to execute the “Acknowledgment and Agreement to Be Bound” that is attached hereto as
176                                                                                                      Formatted: Font: Arial
18    Exhibit A.
197                                                                                                      Formatted: Font: Arial, Bold
20    11.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED
                                                                                                         Formatted: Line spacing: Exactly 24 pt
218
22           MATERIAL                                                                                    Formatted: Default Paragraph Font, Underline, All caps

239                                                                                                      Formatted: Font: Arial, Bold
24           When a Producing Party gives notice to Receiving Parties that certain inadvertently         Formatted: Font: Arial, 12 pt, Font color: Auto
 10
25                                                                                                       Formatted: Normal, Justified, Level 2, Indent: First line:
26    produced material is subject to a claim of privilege or other protection, the obligations of the   0.5", Line spacing: Exactly 24 pt, Tab stops: 0.5", Left
 11
27
28    Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This
 12
      provision is not intended to modify whatever procedure may be established in an e-
13
      discovery order that provides for production without prior privilege review. Pursuant to
14
      Federal Rule of Evidence 502(d) and (e), insofar as the parties reach an agreement on the
15
      effect of disclosure of a communication or information covered by the attorney-client
16
      privilege or work product protection, the parties may incorporate their agreement in the
17                                                                                                       Formatted: Font: Arial
      stipulated protective order submitted to the court.
18                                                                                                       Formatted: Font: Arial, Bold
      12.    MISCELLANEOUS
                                                                                                         Formatted: Justified, Line spacing: Exactly 24 pt
19
             12.1   Right to Further Relief. Nothing in this Order abridges the right of any person      Formatted: Default Paragraph Font, Underline, All caps
20                                                                                                       Formatted: Font: Arial, Bold
      to seek its modification by the court in the future.                                               Formatted: Font: Arial, 12 pt, Font color: Auto
21
                                                                                                         Formatted: Normal, Justified, Level 2, Indent: First line:
             12.2   Right to Assert Other Objections. By stipulating to the entry of this Protective     0.5", Line spacing: Exactly 24 pt, Tab stops: 0.5", Left
22
                                                                                                         Formatted: Font: Arial
      Order no Party waives any right it otherwise would have to object to disclosing or producing
23                                                                                                       Formatted: Normal, Justified, Indent: First line: 0.5", Line
      any information or item on any ground not addressed in this Stipulated Protective Order.           spacing: Exactly 24 pt
24
      Similarly, no Party waives any right to object on any ground to use in evidence of any of the
25                                                                                                       Formatted: Normal, Left
      material covered by this Protective Order.                                                         Formatted: Normal
26                                                 10
      Case No. 4:19-cv-01751-DMR                                   STIPULATED PROTECTIIVE ORDER
                                                   10
27

28
                Case 4:19-cv-01751-DMR Document 68 Filed 04/17/20 Page 16 of 20




 1                                                                                                       Formatted: Font: Arial, 12 pt, Font color: Auto
 2           12.3   Filing Protected Material. Without written permission from the Designating
                                                                                                         Formatted: Normal, Justified, Level 2, Indent: First line:
 3                                                                                                       0.5", Line spacing: Exactly 24 pt, Tab stops: 0.5", Left
 4    Party or a court order secured after appropriate notice to all interested persons, a Party may
 5
 6    not file in the public record in this action any Protected Material. A Party that seeks to file
 71
 8    under seal any Protected Material must comply with Civil Local Rule 79-5. Protected
 92
10    Material may only be filed under seal pursuant to a court order authorizing the sealing of
113
12    the specific Protected Material at issue. Pursuant to Civil Local Rule 79-5, a sealing order
134
14    will issue only upon a request establishing that the Protected Material at issue is privileged,
155
16    protectable as a trade secret, or otherwise entitled to protection under the law. If a Receiving
176
18    Party's request to file Protected Material under seal pursuant to Civil Local Rule 79-5(d) is
197
20    denied by the court, then the Receiving Party may file the information in the public record
218                                                                                                      Formatted: Font: Arial
22    pursuant to Civil Local Rule 79-5(e) unless otherwise instructed by the court.
239                                                                                                      Formatted: Font: 12 pt
24    13.    FINAL DISPOSITION
                                                                                                         Formatted: Font: Arial, Bold
 10
25
26           Within 60 days after the final disposition of this action, as defined in paragraph 4,       Formatted: Default Paragraph Font, Underline, All caps
 11
27                                                                                                       Formatted: Justified, Line spacing: Exactly 24 pt
28    each Receiving Party must return all Protected Material to the Producing Party or destroy          Formatted: Font: Arial, 12 pt, Font color: Auto
 12
                                                                                                         Formatted: Normal, Justified, Level 2, Indent: First line:
      such material. As used in this subdivision, “all Protected Material” includes all copies,          0.5", Line spacing: Exactly 24 pt, Tab stops: 0.5", Left
13
      abstracts, compilations, summaries, and any other format reproducing or capturing any of
14
      the Protected Material. Whether the Protected Material is returned or destroyed, the
15
      Receiving Party must submit a written certification to the Producing Party (and, if not the
16
      same person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
17
      (by category, where appropriate) all the Protected Material that was returned or destroyed
18
      and (2) affirms that the Receiving Party has not retained any copies, abstracts,
19                                                                                                       Formatted: Font: Arial, 12 pt, Font color: Auto
      compilations, summaries, or any other format reproducing or capturing any of the Protected
20
      Material. Notwithstanding this provision, Counsel are entitled to retain an archival copy of
21
      all pleadings, motion papers, trial, deposition, and hearing transcripts, legal memoranda,
22
      correspondence, deposition and trial exhibits, expert reports, attorney work product, and
23
      consultant and expert work product, even if such materials contain Protected Material. Any
24
      such archival copies that contain or constitute Protected Material remain subject to this          Formatted: Font: Arial
25                                                                                                       Formatted: Normal, Left
      Protective Order as set forth in Section 4 (DURATION).                                             Formatted: Normal
26                                                 11
      Case No. 4:19-cv-01751-DMR                                   STIPULATED PROTECTIIVE ORDER
                                                   11
27

28
                Case 4:19-cv-01751-DMR Document 68 Filed 04/17/20 Page 17 of 20




 1                                                                                   Formatted: Font: Arial, Bold
 2    IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
                                                                                     Formatted: Justified, Line spacing: Exactly 24 pt
 3
                                                                                     Formatted: Font: Arial
 4
 5
 6    DATED: ________________________   _____________________________________
 71                                       Jeffrey M. Rosenfeld
 8                                        KRONENBERGER ROSENFELD, LLP
 92                                       Attorneys for Plaintiff                    Formatted: Font: Arial
10
113                                                                                  Formatted: Justified
12                                                                                   Formatted: Justified, Line spacing: Exactly 24 pt
134
14    DATED: ________________________   _____________________________________        Formatted: Justified

155                                       Attorneys Ben Rosenfeld
16                                        Attorney for Defendant                     Formatted: Justified
176                                                                                  Formatted: Font: Arial
18                                                                                   Formatted: Justified, Line spacing: Exactly 24 pt
197
20
218   PURSUANT TO STIPULATION, IT IS SO ORDERED.
22
239
24    DATED: ________________________   _____________________________________        Formatted: Justified
 10
25                                        The Hon. Donna M. Ryu
26                                        United States District/Magistrate Judge    Formatted: Font: Arial
 11
27
                                                                                     Formatted: Font: Arial
28
 12                                                                                  Formatted: Justified
                                                                                     Formatted: Justified, Line spacing: Exactly 24 pt
13
14
15

16
17
18

19
20
21

22
23
24

25                                                                                   Formatted: Normal, Left
                                                                                     Formatted: Normal
26                                       12
      Case No. 4:19-cv-01751-DMR                      STIPULATED PROTECTIIVE ORDER
                                        12
27

28
                     Case 4:19-cv-01751-DMR Document 68 Filed 04/17/20 Page 18 of 20




 1                                                                                                          Formatted: Font: Arial, Bold
 2                                                EXHIBIT A
                                                                                                            Formatted: Line spacing: Exactly 24 pt
 3
 4                      ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 5                                                                                                          Formatted: Justified, Line spacing: Exactly 24 pt
 6              I,    _____________________________            [print    or   type   full   name],    of
                                                                                                            Formatted: Font: Arial
 71
 8    ____________________________________________ [print or type full address], declare                    Formatted: Font: Arial

 92
10    under penalty of perjury that I have read in its entirety and understand the Stipulated
113
12    Protective Order that was issued by the United States District Court for the Northern District
134                                                                                                         Formatted: Font: Arial
14    of California on ______ [date] in the case of ___________ [insert formal name of the case and
155
16    the number and initials assigned to it by the court].Peter Todd v. Isis Agora Lovecruft, Case
176                                                                                                         Formatted: Font: Arial
18    No. 4:19-cv-01751-DMR. I agree to comply with and to be bound by all the terms of this
197
20    Stipulated Protective Order and I understand and acknowledge that failure to so comply
218
22    could expose me to sanctions and punishment in the nature of contempt. I solemnly promise
239
24    that I will not disclose in any manner any information or item that is subject to this Stipulated
 10
25
26    Protective Order to any person or entity except in strict compliance with the provisions of
 11
27
28    this Order.
 12                                                                                                         Formatted: Font: Arial
                I further agree to submit to the jurisdiction of the United States District Court for the
13
      Northern District of California for the purpose of enforcing the terms of this Stipulated
14
      Protective Order, even if such enforcement proceedings occur after termination of this
15
      action.
16                                                                                                          Formatted: Font: Arial
                I hereby appoint __________________________ [print or type full name] of
17
      _______________________________________ [print or type full address and telephone
18
      number] as my California agent for service of process in connection with this action or any
19
      proceedings related to enforcement of this Stipulated Protective Order.
20
21
      Date: ______________________________________
22
      City and State where sworn and signed: _________________________________
23
24
      Printed name: _______________________________
25                                                                                                          Formatted: Normal, Left
                                                                                                            Formatted: Normal
26                                                    13
      Case No. 4:19-cv-01751-DMR                                        STIPULATED PROTECTIIVE ORDER
                                                      13
27

28
                Case 4:19-cv-01751-DMR Document 68 Filed 04/17/20 Page 19 of 20




 1
 2    Signature: __________________________________
 3                                                                                                Formatted: Line spacing: Exactly 24 pt
 4
 5
 6                        ATTESTATION OF CONCURRENCE IN FILING
 71
 8           Pursuant to Local Rule 5-1(i)(3), the filer hereby attests that concurrence in the
 92
10    filing of this document has been obtained from each of the other signatories, which shall
113
12    serve in lieu of their signatures on the document.
134
14
155
16                                                               Jeffrey M. Rosenfeld
176
18
197
20
218
22                                                                                                Formatted: Font: Arial, Bold, Underline
239                                                                                               Formatted: Right: 0"
24
 10
25
26
 11
27
28
 12

13
14
15

16
17
18

19
20
21

22
23
24

25                                                                                                Formatted: Normal, Left
                                                                                                  Formatted: Normal
26                                               14
      Case No. 4:19-cv-01751-DMR                                STIPULATED PROTECTIIVE ORDER
                                                 14
27

28
         Case 4:19-cv-01751-DMR Document 68 Filed 04/17/20 Page 20 of 20



Page 1: [1] Style Definition                  Author
Header: Line spacing: Exactly 12 pt, Tab stops: 3", Centered + Not at 3.25"
Page 1: [2] Style Definition                  Author
Footer: Font: 10 pt, Tab stops: 3", Centered + Not at 3.25"
Page 1: [3] Style Definition                  Author
Heading 4: Font: (Default) +Headings (Cambria), Italic, Font color: Accent 1, Indent: First line:
0", Space Before: 2 pt, Line spacing: Exactly 12 pt, Keep with next, Keep lines together
